Citation Nr: 1420726	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral pes planus.

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1989.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2012 Supplemental Statement of the Case (SSOC), the RO found the Veteran's claims of service connection for bilateral pes planus and bilateral hammertoes were reopened, but that the previous denials were confirmed.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156a (2013). 

In October 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file. 

The Board has reviewed all evidence of record, including that found on Virtual VA. 

The issues of entitlement to service connection for bilateral pes planus and bilateral hammertoes on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed March 1990 rating decision denied service connection for bilateral hammertoes.  

2.  Evidence received since the March 1990 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hammertoes.

3.  In July 1990, the Board denied service connection for bilateral pes planus.  

4.  Evidence received since the July 1990 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1990 RO rating decision is new and material; accordingly, the claim for service connection for bilateral hammertoes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the July 1990 Board decision is new and material; accordingly, the claim of service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  The record reflects that the undersigned complied with the requirements of 38 C.F.R. § 3.103.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

The Veteran contends that his current bilateral pes planus and bilateral hammertoes are related to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Entitlement to service connection for bilateral hammertoes was denied in a March 1990 rating decision.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the March 1990 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2013).  Hence, the March 1990 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

The record also shows that entitlement to service connection for bilateral pes planus was denied in a July 1990 Board decision.  There is no indication that the Veteran initiated an appeal and therefore, the July 1990 Board decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

The evidence considered by the March 1990 RO rating decision and the July 1990 Board decision included service treatment records and a February 1990 VA examination report.  The RO decision denied the claim on the basis that the Veteran's bilateral hammertoes pre-existed service and was not aggravated during active military duty.  The Board similarly denied the claim of service connection for bilateral pes planus because the evidence failed to show an increase in severity in the underlying condition.  

The evidence received since the March 1990 rating action and the July 1990 Board decision includes VA treatment records dated from May 15, 2008 through April 20, 2009 showing treatment of the Veteran's feet in December 2008; statements and testimony from the Veteran asserting that symptoms of his bilateral pes planus and hammertoes have continued and worsened since service; and a VA examination reported dated June 25, 2012.   

The Board finds that the private treatment records, the VA treatment records, VA examination report, and the Veteran's presumptively credible October 2012 testimony constitutes new and material evidence.  The treatment records, examination report, and testimony are new because they contain facts that were not previously available to the March 1990 and July 1990 decision makers.  They are material because they address a basis for the previous denial, namely the lack of evidence that the Veteran's pre-existing bilateral pes planus and hammertoes were aggravated by military service.  As the evidence is both new and material, the Veteran's claims of entitlement to service connection for bilateral pes planus and bilateral hammertoes are reopened.  The merits of the underlying claims will be addressed in the remand section of this decision. 







ORDER

New and material evidence having been received, the claim of service connection for bilateral pes planus is reopened. 

New and material evidence having been received, the claim of service connection for bilateral hammertoes is reopened. 


REMAND

The Veteran indicated on his February 2010 Notice of Disagreement that he was scheduled for surgery in March 2010 at the Dallas VA Medical Center (VAMC).  However, VA treatment records that have been associated with the claims file are dated only through April 20, 2009.  Additionally, there is a notation by the RO that VA treatment records were too voluminous to print.  VA has a duty to obtain and associate these records with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has also stated throughout the appeal that he underwent surgery relating to his bilateral hammertoes during the 1990s.  The Veteran did not respond to the RO's request to provide relevant private treatment records, and when prompted at the October 2012 hearing, the Veteran indicated that there was no additional evidence to be considered.  Still, since other development is being undertaken, the Veteran should be given another chance to provide information relevant to his claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all VA treatment records with the claims file, including (if appropriate) uploading the records to Virtual VA or VBMS.  

Efforts to obtain the VA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to authorize VA to obtain private treatment records relating to treatment of and surgery on his feet during the 1990s.  If the Veteran does not provide authorization, tell him that he should obtain the records and submit them to VA himself.

Inform the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records, and of the further actions that will be taken. 

3.  Thereafter, undertake any indicated development, to include further VA examination if necessary.  Then, readjudicate the claims on a de novo basis.

4.  If the decisions remains in any way adverse to the Veteran, issue a supplemental statement of the case, then return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


